368 U.S. 12 (1961)
ROOSEVELT RACEWAY, INC.,
v.
MONAGHAN, COMMISSIONER OF HARNESS RACING.
No. 299.
Supreme Court of United States.
Decided October 16, 1961.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Samuel I. Rosenman, George Morton Levy and Max Freund for appellant.
Louis J. Lefkowitz, Attorney General of New York, and Paxton Blair, Solicitor General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE HARLAN would note probable jurisdiction.